Exhibit FIFTH AMENDMENT TO FIRST AMENDED AND RESTATED CREDIT AGREEMENT among SWIFT ENERGY COMPANY SWIFT ENERGY OPERATING, LLC THE LENDERS PARTY HERETO and JPMORGAN CHASE BANK, N.A., as Administrative Agent Effective May 1, Table of Contents Article I DEFINITIONS AND INTERPRETATION 1 1.1 Terms Defined Above 1 1.2 Terms Defined in Credit Agreement 1 1.3 References 1 1.4 Articles and Sections 2 1.5 Number and Gender 2 Article II AMENDMENTS 2 2.1 Amendments to Section 1.2 2 2.2 Amendment to Section 2.4 4 2.3 Amendment to Section 2.11 4 2.4 Addition of Section 2.27 4 2.5 Amendment to Section 6.1 5 2.6 Amendment to Section 6.16 5 2.7 Substitution of Exhibit X 5 2.8 Amendment to Table of Contents 5 Article III RATIFICATION AND ACKNOWLEDGMENTS 5 Article IV MISCELLANEOUS 6 4.1 Successors and Assigns 6 4.2 Rights of Third Parties 6 4.3 Counterparts 6 4.4 Integration 6 4.5 Severability 6 4.6 Governing Law 6 -i - FIFTH AMENDMENT TO FIRST AMENDED AND RESTATED CREDIT AGREEMENT This FIFTH AMENDMENT TO FIRST AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”) executed effective as of May 1, 2009 (the “Effective Date”) is by and among SWIFT ENERGY COMPANY, a Texas corporation (“New Swift”), SWIFT ENERGY OPERATING, LLC, a Texas limited liability company and successor by merger to the Texas corporation formerly known as Swift Energy Company (“Operating” and New Swift and Operating, collectively, the “Borrower”), the lenders party to that certain First Amended and Restated Credit Agreement dated as of June 29, 2004 by and among the Texas corporation then known as Swift Energy Company, the lenders party thereto or bound thereby from time to time (the “Lenders”), and Bank One, NA, as administrative agent for such lenders (as amended to the Effective Date, the “Credit Agreement”), and JPMORGAN CHASE BANK, N.A., a national banking association and successor by merger to Bank One, NA, as administrative agent for such Lenders (in such capacity, the “Agent”). WITNESSETH: WHEREAS, the Borrower, the Lenders and the Agent are parties to the Credit Agreement; and WHEREAS, the Borrower, the Lenders and the Agent desire to amend the Credit Agreement in the particulars hereinafter provided; NOW, THEREFORE, in consideration of the premises and the mutual covenants and agreements contained in the Credit Agreement and herein, the parties hereto agree as follows: ARTICLE I DEFINITIONS AND INTERPRETATION 1.1Terms Defined Above.As used in this Fifth Amendment to First Amended and
